DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 21 October 2021.  Claims 1-11 and 14-20 are currently pending of which claim 1 is currently amended and claims 14-20 are withdrawn.  Claims 12 and 13 have been cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 5, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0062192 to Capuano et al. (Capuano) in view of US Patent Application Publication No. 2015/0322578 to Wakabayashi et al. (Wakabayashi).
As to claims 1, 2, 3 and 11, Capuano teaches a catalyst-coated membrane for use in a water electrolyzer having a laminate structure comprising a first layer comprising a first membrane component (12) and a cathode catalyst layer (16) disposed on a first face thereof, a second layer comprising a (20) and an anode catalyst layer (14) disposed on a first face thereof, and a third catalyst layer comprising a recombination catalyst layer (18) located closer to the anode catalyst layer (14) than the cathode catalyst layer (16) (Paragraphs 0003, 0022 and 0029; Figure 1).  However, Capuano teaches that the recombination catalyst layer is located on a second face of the first membrane component rather than on a third membrane component.   
However, Wakabayashi also discusses the formation of catalysts on membrane components for water electrolyzers and teaches that improved membranes can be formed by splitting the membranes so that each membrane layer has catalyst formed on only one side thereof and then laminating the split membrane together instead of forming two catalyst layers on opposite sides of a single membrane.  The improved membrane having high quality and excellent durability (Paragraphs 0009, 0010, 0013, 0015, 0068 and 0069).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Capuano by dividing the first membrane (12) into a first membrane component and a third membrane component in order to allow for an improved configuration having high quality and excellent durability as taught by Wakabayashi.  
Thus in order, the cathode catalyst layer comprising a cathode catalyst, the first membrane component, the third membrane component, the recombination catalyst layer comprising a recombination catalyst, the second membrane component and the anode catalyst layer comprising an anode catalyst.  
As to claim 5, the combination of Capuano and Wakabayashi teaches the apparatus of claim 1.  Capuano further teaches that the membrane components comprise solid polymer electrolyte membranes comprising an ionomer (Paragraphs 0022 and 0023).
As to claim 7, the combination of Capuano and Wakabayashi teaches the apparatus of claim 1.  However, Capuano fails to further teach that one or more of the membranes comprises a peroxide removal additive or a peroxy radical scavenger.  However, Wakabayashi further teaches that a (Paragraph 0169).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide at least one membrane of Capuano with a peroxy scavenger structural unit in order to improve durability as taught by Wakabayashi.  
As to claim 8, the combination of Capuano and Wakabayashi teaches the apparatus of claim 1.  Capuano further teaches that the cathode catalyst comprises unsupported platinum black (Paragraph 0031).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capuano and Wakabayashi as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0116877 to Guillet et al. (Guillet).
As to claim 4, the combination of Capuano and Wakabayashi teaches the apparatus of claim 1.  However, Capuano fails to specifically contemplate a thickness for the catalyst coated membrane.  However, Guillet also teaches a catalyst coated membrane for use in a water electrolyzer and teaches that the membrane thickness is critical in terms of permeability and electrical resistance (Paragraphs 0007 and 0071-0075).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the thickness of the catalyst coated membrane of Guillet in order to optimize the gas permeability and electrical resistance as desired (MPEP 2144.05 II).
As to claim 10, the combination of Capuano and Wakabayashi teaches the apparatus of claim 1.  Capuano further teaches that the recombination catalyst can comprise platinum (Paragraph 0026).  Capuano teaches that it is preferable that the catalyst is unsupported in terms of membrane damage; however, this is merely preferable not required (Paragraph 0026) and Guillet, which also discusses a water electrolysis membrane assembly with a recombination catalyst, teaches that a carbon support is advantageous in terms of conductivity (Paragraph 0062).  Therefore, it would have been obvious to one of ordinary skill .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capuano and Wakabayashi as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0042228 to Hinatsu et al. (Hinatsu).
As to claim 6, the combination of Capuano and Wakabayashi teaches the apparatus of claim 1.  However, Capuano fails to further teach that one or more of the first, second or third membrane components further comprise a reinforcing layer.  However, Hinatsu also discusses PEM water electrolysis and teaches that by forming a membrane with a reinforcing layer (internally reinforced) mechanical stability can be provided (Abstract; Paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify at least one of the membranes of Capuano with a reinforcing layer in order to provide mechanical stability as taught by Hinatsu.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capuano and Wakabayashi as applied to claim 1 above, and further in view of Guillet and further in view of US Patent Application Publication No. 2016/0010223 to Sato et al. (Sato).
As to claim 9, the combination of Capuano and Wakabayashi teaches the apparatus of claim 1.  However, Capuano fails to further teach that the anode comprises iridium oxide on carbon.  However, Guillet also discusses a water electrolyzer membrane assembly with an anode catalyst and teaches that iridium oxide is a most preferable in order to resist high potentials (Paragraph 0061).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the (Abstract; Paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the iridium oxide catalyst of the combination with a supported iridium catalyst in order to lower manufacturing costs as taught by Sato.  

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
Applicants argue, relating to the present rejections above, that it would not have been obvious to modify Capuano with Wakabayashi.  Specifically arguing that there would be no reason to modify eh single layer membrane of Capuano with a dual layer membrane.  However, the Examiner disagrees.  Wakabayashi specifically details issues that can arise with the provision of catalyst on two sides of a single membrane and advantages in the formation of a laminate structure by laminating together two separate portion of a membrane so that catalyst are formed only on one side thereof (Paragraphs 0068 and 0069).  The Examiner maintains that this is a clearly desirable teaching and not merely a superfluous modification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794